Gibson, J. (dissenting).
While I am in substantial accord with the views expressed by Judge Scileppi, I would stress my concern at what seems to me an unwarranted extension of the extraordinary remedy of prohibition so as to supply an appeal process which, historically, the Legislature has declined to provide. Were a defendant to invoke article 78 relief to review a denial of inspection of Grand Jury minutes, the prosecution would doubtless resist his application as strenuously as it now espouses its claim to relief of that nature in its favor. If remedy is to be supplied, it should be made equally available to all parties and that by action of the Legislature and not by ad hoc determinations of the courts, evaluating, in each instance, the degree of discretion exercised or allegedly abused.
Opinion by Judge Breitel. Concur: Chief Judge Fuld and Judges Jasen and Stevens* ; Judge Stevens in a concurring opinion in which Chief Judge Fuld and Judges Breitel and Jasen also concur. Judge Scileppi dissents and votes to reverse in an opinion in which Judges Bergan and Gibson concur. Judge Gibson dissents in a separate opinion.
Judgment affirmed, without costs.

 Designated pursuant to section 2 of article VI of the State Constitution in place of Burke, J., disqualified.